

Exhibit 10.13(c)










December 1, 2006


Mamdouh Philippe, President
Mamdouh & Basem Philipco
Nefertari Street
Luxor, Egypt


RE: Loan Agreement: U.S. $300,000.00


Dear Mr. Philippe:


This letter agreement shall be deemed a Loan Agreement under which Sonesta
International Hotels Limited (“Sonesta”) will advance the sum of U.S.
$300,000.00 to Mamdouh & Basem Philipco, “Owner” of Sonesta St. George Hotel,
Luxor (“Hotel”), by assumption of obligations, dated as of October 15, 2004,
regarding that certain Management Agreement, dated May 11, 1995, originally
between Philippe Co. for Hotels, as Owner, and Sonesta, as Operator (the
“Management Agreement”).


Amount of Loan: U.S. $300,000.00, which amount has been advanced to date by way
of unpaid fees and other amounts due to Sonesta under the Management Agreement.


Purpose: To provide for payment of the amount due Sonesta for unpaid fees and
other amounts, together with interest.


Repayment of Loan: The Loan shall be repaid to Sonesta International Hotels
Limited (“Lender”), in currency of the United States, in nine (9) monthly
installments, each of which shall be due and payable on the first day of each
calendar month. The first monthly payment shall be due and payable April 1,
2007. (The attached “Repayment Schedule” reflects the monthly repayment of the
Loan, together with interest at the Interest Rate.)


Interest Rate: The Loan shall be repaid, together with interest at the “Interest
Rate”, which shall be equal to 8.25% per annum (the current Prime Rate).


Default Rate/Charges: In the event that the Loan is not repaid in accordance
with this letter agreement, or if any portion of the Loan, or Loan interest,
remains unpaid as of December 1, 2007, interest shall accrue on the amount of
the Loan, and interest, then outstanding at the rate of twelve percent (12%) per
annum. Borrower shall also be responsible for reimbursing Lender for any costs
Lender incurs in enforcing this letter agreement, including reasonable
attorney’s fees.
 
Authority of Lender, as Operator, to Make Payments: Borrower, as Owner of the
Hotel under the Management Agreement, hereby authorizes and instructs Lender, as
Operator of the Hotel under said Management Agreement, to repay the Loan, in
accordance with this letter agreement, from the income of the Hotel, and to
charge any such amounts used to repay the Loan, or to pay interest thereon, to
the Owner’s account.


Prepayment: Borrower may prepay the Loan, and interest thereon, at any time
without charge or penalty.


In Witness Whereof, the parties have set their hands and seals as of this
December 31, 2006.



 Borrower      Lender:  Sonesta International Hotels Corporation /s/ Mamdouh &
Basem Philipco     /s/ Boy A.J. van Riel

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name:  Mamdouh Philippe
Title:  President
    Name:  Boy A,J, van Riel
Title:  Vice President & Treasurer







GUARANTY
The undersigned, Mamdouh Philippe Megalaa, individually, agrees, jointly and
severally, to guaranty the obligations of the Borrower, Mamdouh & Basem
Philipco, under the above loan letter agreement. The Creditor shall have the
right to demand payment from me, on a several basis, without need for first
demanding payment from the Debtor.




By: /s/    Mamdouh Philippe Megalaa
Mamdouh Philippe Megalaa


Date: December 31, 2006